DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Based on the Patent Board decision rendered 28 June 2022, the 35 U.S.C. 102(a)(1) rejections have been withdrawn and 35 U.S.C. 112(a) rejections have been maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 25 recite “deactivating the indicator once at least one of the plurality of cameras is moved to restore coverage of the surround-type representation of real-world visual information”.  The original specification disclose cues, warnings, or indicators are provided to at least one immersive display to direct the user of the at least one immersive display to acquire the desired scope of coverage (paragraph 34), however there is no disclosure of when nor how the cues, warnings, or indicators are deactivated, disappeared, removed, etc. for any situation.  
Claim 26 recite “activating a first indicator when the portion of . . . real-world visual information approaches the boundary of another portion of . . . real-world visual information” and “activating a second indicator when the portion of . . . real-world visual information fails to provide the portion of . . . real-world visual information”.  The original specification discloses cues, warning, or indicators to direct the user of the immersive display to acquire the desired scope of coverage (paragraph 34), however there is no disclosure of activating an indicator when a boundary of another portion of the real-world visual information is being approached, and there is no disclosure to activating an indicator when a portion of real-world visual information is not provided, and there is no disclosure of displaying two indicators at once for an immersive display.  
Thus claims 25 and 26 are rejected under 35 U.S.C. 112(a) for containing new matter.  

Allowable Subject Matter
Claims 23 and 24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612